Case 3:20-cv-01401-HES-MCR Document 15 Filed 02/17/21 Page 1 of 2 PageID 62




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


CLARENCE D.JOHNSON,
    Plaintiff,

V.                                        CASE NO. 3:20-cv-1401-HES-MCR


DOT,TRUMP OBAMA ADMINISTRATION,
U.S. GOVERNMENT,UNITED NATIONS,
      Defendant.
                                                /

                                   ORDER


      This cause is before this Court on the Magistrate Judge's Report and

Recommendation (Dkt. 14) recommending Plaintiffs renewed Application to

Proceed in District Court Without Prepaying Fees or Costs be denied, certain

pleadings be stricken, and this case be dismissed without prejudice. No objections

were filed to the Report and Recommendation. After an independent review of the

record and upon consideration ofthe Report and Recommendation,this Court adopts

the same in all respects.

      Accordingly, it is ORDERED:

      1. The Magistrate Judges Report and Recommendation (Dkt. 14) is

ADOPTED;

      2. Plaintiffs renewed Application to Proceed in District Court Without

Prepaying Fees or Costs is DENIED and this case is DISMISSED WITHOUT
Case 3:20-cv-01401-HES-MCR Document 15 Filed 02/17/21 Page 2 of 2 PageID 63
